—Appeal from that part of an order of Supreme Court, Wayne County (Nesbitt, J.), entered April 11, 2002, that granted those parts of plaintiffs motion seeking summary judgment on liability for the happening of the accident only and an order striking defendants’ second affirmative defense.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Wayne County, Nesbitt, J. Present — Green, J.P., Hurlbutt, Kehoe, Gorski and Hayes, JJ.